Foote, C.
The defendant was tried and convicted in the superior court of the city and county of San Francisco, upon an indictment charging him with the commission of a misdemeanor, viz., gaming, under section 330 of the Penal Code. From the judgment and an order denying a new trial he has appealed.
The only point made for the reversal of the judgment and order is, that the court which tried him was without jurisdiction so to do.
Under the authority of the case of Greene v. Superior Court, 78 Cal. 556, it is apparent that the point is well taken. We therefore advise that the judgment and order he reversed.
Belcher, C. C., and Hayne, C., concurred.
The Court.
— For the reasons given in the foregoing opinion, the judgment and order are reversed.